Title: From George Washington to Sivetau de Lepinay, 1 October 1783
From: Washington, George
To: Lepinay, Sivetau de


                        
                            Sir
                            Rocky hill 1 Octr 1783
                        
                        A few days since I had the honor to Receive your Letter of the 8 Septr inclosing a Packet from Monsr De
                            L’amoligniere.
                        You will please, Sir, to accept my thank’s for the trouble you have had and to add to the favor by forwarding
                            the inclosed answer to that Gentlemans letter. I am Sir Your very humble Servant.

                    